The Court,
(Thruston, J., contra,)
rejected the deposition.
The plaintiff produced certain notes, purporting to be the notes of Piatt & Co., and a witness (Mr. Riggs) who testified that he had formerly been in possession of notes which were admitted by the defendant Piatt, to be genuine notes of Piatt & Co.; and that the notes now produced by the plaintiff are like those, and that he (the witness) believed them to be genuine.
The Court did not consider this evidence as sufficient proof of the execution of the notes to permit them to be given in evidence to the jury.
Mr. Jones objected to the deposition that the magistrate had not certified that he “ cautioned ” the witness; he had only stated that the witness was duly “ examined and solemnly affirmed,” &e., but the Court overruled the objection.
Further evidence having been produced the Court permitted the notes to be read in evidence to the jury. They purported to be notes of Piatt & Company, for various sums of twenty dollars and upwards, amounting in the whole to f>3,404, payable to E. Hall or bearer, at their banking house in Cincinnati.